                                                                                                        EXHIBIT
                                                                                                        EXHIBIT 15
                       Case 3:20-cv-01101-SI                   Document 1-15           Filed 07/08/20      Page 1 of 2
Certificate of Registration                                                                                     15
         sta                      This Certificate issued under the seal of the Copyright
                t-C.
    AS             %.A            Office in accordance with title 17, United States Code,
&                                  attests that registration has been made for the work
£
£
                            o      identified below. The information on this certificate has
H                       s
                                  been made a part of the Copyright Office records.                       Registration Number
o                      .0
                                                                                                        VA 1-814-120
                                   /KmL a fee.
     o
     A '1870'*
                                                                                                            Effective date of
                                                                                                              registration:
                                  Register of Copyrights, United States of America
                                                                                                            February 29, 2012




     Title
                                       Title of Work: Polly Pig Floral Fleece Pattern

     Completion/Publication
                                Year of Completion:      2007

                            Date of 1st Publication:     October 3 1 , 2007            Nation of 1st Publication: United States


     Author
                                             Author:     VIP Products L.L.C.

                                    Author Created:      2-D artwork


                                Work made for hire:      Yes

                                           Citizen of:   United States                             Domiciled in:   United States


     Copyright claimant
                                Copyright Claimant:      VIP Products L.L.C.

                                                         16515 S 40TH ST STE 121, Phoenix, AZ, 85048, United States


     Rights and Permissions
                                Organization Name:       Cahill Glazer PLC

                                               Name:     Marvin A. Glazer

                                               Email:    mglazer@cvglaw.com                                           Telephone:   602-956-7000

                                            Address:     2141 E. Highland Ave.

                                                         Suite 155

                                                         Phoenix, AZ 85016-4762 United States


     Certification
                                               Name:     Marvin A. Glazer

                                                Date:    February 6, 2012

               Applicants Tracking Number:               6875-CR-14




                                                                                                                                     Page 1 of 1
                          Case 3:20-cv-01101-SI          Document 1-15   Filed 07/08/20   Page 2 of 2




                   Registration#:     VA0001814120

                Service Request #:    1-721423304




     0VA18420
o
o
o
o

>
o
o
o


2
hJ

o

o




                                 Cahill Glazer PLC
                                 Marvin A. Glazer
                                 2141 E. Highland Ave.
                                    Suite 155
                                 Phoenix, AZ 85016-4762 United States
